Citation Nr: 1809178	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  08-03 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for left knee degenerative joint disease, status post arthroscopy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1999 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in October 2011, March 2013, December 2014, July 2015, and March 2017 when it was remanded for additional development.  

The Board acknowledges that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a claim for TDIU is not raised as the evidence of record indicates that the Veteran is substantially gainfully employed.  See, e.g., August 2017 VA treatment record (noting the Veteran was employed with the United States Postal Service as a mail carrier).  Accordingly, the matter of entitlement to TDIU is not before the Board and will not be addressed herein.


FINDING OF FACT

Throughout the appeal period, the Veteran's left knee degenerative joint disease, status post arthroscopy, has been manifested by range of motion from 0 degrees extension to no worse than 30 degrees flexion, with pain on range of motion and with weight bearing, popping, grinding, catching, locking, and crepitus, and no more than slight instability.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating, but no higher, for left knee recurrent subluxation or lateral instability have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5257 (2017).  

2.  The criteria for a separate rating of 20 percent for left knee dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5258 (2017).  

3.  The criteria for a rating in excess of 20 percent for left knee limitation of motion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.49, 4.71a, Diagnostic Codes 5260, 5261 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran contends that he is entitled to a rating in excess of 20 percent for his service-connected left knee disability.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's left knee disability is rated under Diagnostic Codes 5010-5260 (for limitation of motion with pain).  

Under Diagnostic Code 5260, flexion limited to 45 degrees is assigned a 10 percent evaluation, flexion limited to 30 degrees is assigned a 20 percent evaluation, and flexion limited to 15 degrees is assigned a 30 percent evaluation.  Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II. 

When extension is limited to 5 degrees, a 0 percent rating is assigned under Diagnostic Code 5261.  Extension limited to 10 degrees is assigned a 10 percent rating.  A 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. Under Diagnostic Code 5259, a 10 percent evaluation is warranted for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5258, 5259.

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

After a review of the evidence of record, the Board finds that the preponderance of the evidence supports a finding that the Veteran's left knee disability is entitled to a separate 10 percent rating, but no higher, under Diagnostic Code 5257 throughout the appeal.  The evidence demonstrates that the Veteran's left knee symptoms have more nearly approximated slight recurrent subluxation or lateral instability, rather than moderate or severe recurrent subluxation or lateral instability, throughout the appeal period.  The Veteran has complained of giving way, weakness, and he has used a knee brace and crutches.  See, e.g., July 2006 VA examination; August 2007 VA joints examination.  However, the Veteran has consistently not exhibited objective evidence of instability or subluxation on physical examination.  See November 2011, April 2015, June 2016, May 2017 VA knee and lower leg conditions examinations.  In addition, the Veteran has only reported falling due to his left knee giving out at the April 2015 VA knee and lower leg conditions examination, during which he stated he had only fallen two to three times, but that he had not sought care for such falls.  The Board also notes that the examiner indicated that the Veteran's subjective pain and magnification of symptoms self-expressed by the Veteran were disproportionate and inconsistent with the objective findings obtained by the medical examiner.  Nonetheless, inasmuch as the Veteran is competent to give testimony concerning his symptoms, and his statements have been consistent as to experiencing giving way, weakness, and the usage of a knee brace and crutches, the Board finds his statements as to his symptoms to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  For the purposes of determining the severity of his left knee instability, the Board finds that the normal joint stability testing supports a finding of slight rather than moderate or severe instability or subluxation.  Furthermore, as there is no evidence of frequent episodes of giving way or frequent episodes of falling as a result of knee instability, the Board finds that the preponderance of the evidence supports a finding that the Veteran's disability picture has not approximated moderate or severe recurrent subluxation or lateral instability at any point during the appeal.  

The Board further finds that a separate 20 percent rating is warranted under Diagnostic Code 5258 for left knee popping, grinding, catching, and locking the Veteran experiences.  According to the Rating Schedule, a claimant is entitled to a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Board notes that various treatment records indicate the Veteran underwent a left meniscectomy for a left meniscal tear during service, although records of such surgery are not found in the Veteran's service treatment records.  See November 2011 VA knee and lower leg conditions examination.  Resolving all reasonable doubt in the Veteran's favor, the Board finds it may be conceded the Veteran suffered some meniscal injury during service.  In addition, there is objective evidence of left knee crepitus during the appeal period.  See May 2017 VA knee and lower leg conditions examination.  Thus, the Board finds that a separate 20 percent rating is warranted under Diagnostic Code 5258.  See 38 C.F.R. § 4.20; see also Lyles v. Shulkin, No. 16-0994, 2017 U.S. Vet. App. LEXIS 1704, at *10 (Nov. 29, 2017) (holding that the evaluation of a knee disability under Diagnostic Code 5257 and Diagnostic Code 5260 or 5261 does not preclude, as a matter of law, a separate evaluation under Diagnostic Code 5258).

The Board finds that the preponderance of the evidence is against a finding the Veteran is entitled to a rating in excess of 20 percent for limitation of motion for his left knee.  Under Diagnostic Code 5260, to warrant a rating in excess of 20 percent, flexion must be limited to 15 degrees.  At no time during the appeal period has the Veteran's left knee been limited to more than 30 degrees flexion.  See, e.g., May 2017 VA knee and lower leg conditions examination; cf. July 2006 VA examination (finding flexion to 140 degrees); August 2007 VA joints examination (finding flexion to 120 degrees); April 2015 VA knee and lower leg conditions examination (finding flexion to 110 degrees).  In addition, at no time during the appeal period has the Veteran's left knee been other than full extension (i.e., 0 degrees).  In this regard, the Board acknowledges that the November 2011 VA knee and lower leg conditions examination indicated the Veteran had both 0 degrees of extension and 25 degrees of extension.  The Board finds that the indication of 25 degrees of left knee extension was in error as the examination report throughout found 0 degrees of extension, including after repetitive range of motion testing.  Moreover, as indicated above, there is no additional evidence finding anything other than full range of extension.  Even considering the Veteran's limitation of function during flare-ups, and after repetitive range of motion testing, and his reported functional limitations (e.g., discomfort with range of motion after prolonged walking, sitting, standing, climbing stairs or steps, as well as difficulty with running and walking), the Board finds that the preponderance of the evidence is against a finding the Veteran's left knee disability warrants an increased rating for limitation of motion.  

In addition, the Veteran has never demonstrated or been diagnosed with ankylosis of the left knee, impairment of the tibia and fibula, or genu recurvatum.  Therefore, Diagnostic Codes 5256, 5262, and 5263 are not applicable.  Moreover, the evidence does not show the Veteran has undergone surgical removal of his meniscus.  See, e.g., September 2015 VA left knee MRI (finding the menisci was intact).  Accordingly, Diagnostic Code 5259 is not applicable.  


ORDER

Subject to the laws and regulations governing monetary benefits, a separate rating of 10 percent, and no more, for left knee recurrent subluxation or lateral instability is granted throughout the appeal period.

Subject to the laws and regulations governing monetary benefits, a separate rating of 20 percent for left knee locking is granted throughout the appeal period.  

A rating in excess of 20 percent for left knee limitation of motion is denied.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


